Citation Nr: 0918644	
Decision Date: 05/19/09    Archive Date: 05/26/09

DOCKET NO.  06-00 314A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
bilateral hearing loss.

2.  Entitlement to an evaluation in excess of 20 percent for 
a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel





INTRODUCTION

The Veteran had active service from September 1968 to April 
1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  An April 2005 audiological examination revealed puretone 
averages of 66 for the right ear and 63 for the left ear, 
with speech recognition at 92 percent for the right ear and 
96 percent for the left ear.

2.  A December 2007 audiological examination revealed 
puretone averages of 71 for both ears, with speech 
recognition at 96 percent for the right ear and 92 percent 
for the left ear.

3.  A January 2008 audiological examination recorded puretone 
thresholds at only some of the decibel levels required to 
calculate a puretone threshold average.  Further, while a 
speech recognition test resulted in 88 percent for the right 
ear and 76 percent for the left ear, it is unclear whether 
the Maryland CNC was used.  

4.  For the rating period on appeal, the Veteran's low back 
disability was manifested by persistent pain at a reported 
level of 7 out of 10, with occasional flare-ups; objectively, 
flexion was to 100 degrees with combined range of motion 
greater than 120 degrees, and X-ray findings showed 
lumbarization of S1.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 20 percent for bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1110, 1155, 5103(a), 5103A, 5107(b) (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.85, 4.86, 
Diagnostic Code 6100 (2008).

2.  The criteria for entitlement to an evaluation in excess 
of 20 percent for a low back disability have not been met.  
38 U.S.C.A. §§ 1110, 1155, 5103(a), 5103A, 5107(b) (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5235-5243 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance 
with 38 C.F.R. § 3.159(b)(1) (2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
addition, the decision of the U.S. Court of Appeals for 
Veterans Claims, in Dingess v. Nicholson, 19 Vet. App. 473 
(2006) requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.

The claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation - e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, at 
43-44.  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, No. 07-1209 (S. Ct. April 21, 2009).

In this case, a letter was sent to the Veteran in March 2005, 
prior to the initial RO decision which is the subject of this 
appeal.  The letter informed him of what evidence was 
required to substantiate the claims, and of the Veteran's and 
VA's respective duties for obtaining evidence.  It described 
what the evidence should show, including how the claimed 
disability had worsened.  Although no longer required, the 
Veteran was also asked to submit evidence and/or information 
in his possession to the RO.  

It is acknowledged that the VCAA letter sent to the Veteran 
in March 2005 does not appear to satisfy the requirements of 
Dingess or Vasquez-Flores, in that it did not provide the 
rating schedule criteria that would be used to evaluate the 
Veteran's disabilities or determine effective date, and it 
did not specify that the evidence should show how the 
disability affected the Veteran's employment and daily life.  
Therefore, to this extent, the duty to notify was not 
satisfied prior to the initial unfavorable decision on the 
claim by the RO.  Under such circumstances, VA's duty to 
notify may not be satisfied solely by various post-decisional 
communications.  See Mayfield v. Nicholson, supra, 444 F.3d 
at 1333.  

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  Mayfield, supra; see also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as a in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC), is sufficient to cure a timing defect).  
Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the 
claimant a meaningful opportunity to participate in the 
processing of the claim can prevent any such defect from 
being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 
1323-24 (Fed. Cir. 2007); Prickett, supra, 20 Vet. App. at 
376.

In this case, the December 2005 SOC provided the schedular 
rating criteria that would be used to evaluate the Veteran's 
hearing loss and low back disabilities.  Next, a January 2008 
letter accompanying the January 2008 SSOC described how VA 
calculates disability ratings and effective dates, and 
advised the Veteran to submit evidence showing how his 
disabilities had worsened, including how they had affected 
his employment.  Finally, a February 2009 letter that 
accompanied the February 2009 SSOC advised the Veteran that 
he could submit evidence showing the impact of his disability 
on both employment and daily life.  The RO most recently re-
adjudicated the claim in the February 2009 SSOC. 

Thus, the Veteran received notice of all the elements 
required by the Court in Vasquez-Flores prior to final 
adjudication of the claim by the RO, except for specific 
notice that he should submit evidence showing the impact of 
his disabilities on daily life.  However, the December 2005 
SOC contains regulations that informed the Veteran that VA 
would consider how the disabilities impacted his daily 
activities in determining the appropriate disability rating.  
In addition, the June 2005 rating decision, January 2006 SOC, 
and January 2008 and February 2009 SSOCs explained the basis 
for the RO's action, and the SOC and SSOCs provided him with 
additional 60-day periods to submit more evidence.  Thus, 
with all due respect for the assertions of the Veteran's 
representative in the May 2009 Appellant's Brief that proper 
notice was not provided, the Board finds that the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify and assist, 
including the requirements set forth by the Court in Dingess 
and Vasquez-Flores, have been satisfied.

With regard to VA's duty to assist, the Board notes the 
Veteran's representative's argument in the May 2009 
Appellant's Brief that the April 2005 VA examination afforded 
to the Veteran for the low back is inadequate because it is 
too old, that the claims file was not available for review, 
and that the examination was conducted by a nurse.  However, 
the Board finds that a new VA examination is not necessary.  
The report of the April 2005 VA examination of the low back 
reveals that the clinical evaluation was thorough, and the 
credentials of the examiner go to the weight to be placed on 
the examination, not to the adequacy of the examination 
itself.  Further, the examiner notes that she was able to 
review the Veteran's VA medical records on VA's electronic 
system, so she did have access to the Veteran's medical 
history in part.  Moreover, the Veteran has submitted records 
of treatment since the VA examination which provide an 
adequate basis to enable the Board to decide the claim.  
Finally, the neither the Veteran nor his representative has 
contended that his condition has significantly worsened since 
the April 2005 VA examination, nor do more current treatment 
records indicate significant worsening of the disability.   

The Board finds that no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Rather, it appears further development would serve no useful 
purpose and would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the Veteran.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

II.  Increased Rating Claims

A.  Applicable Law

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2008).


In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  Additionally, 38 C.F.R. § 4.10 provides that the basis 
of disability evaluations is the ability of the body as a 
whole to function under the ordinary conditions of daily 
life, including employment.  These requirements for the 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decision based upon a single, incomplete, or inaccurate 
report, and to enable VA to make a more precise evaluation of 
the disability level and any changes in the condition.

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Veteran's hearing loss has been evaluated under 38 C.F.R. 
§ 4.85, DC 6100.  This diagnostic code sets out the criteria 
for evaluating hearing impairment using pure tone threshold 
averages and speech discrimination scores.  Numeric 
designations are assigned based upon a mechanical use of 
tables found in 38 C.F.R. § 4.85, and there is no room for 
subjective interpretation.  See Acevedo-Escobar v. West, 12 
Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1992).  Hearing loss disability evaluations range 
from noncompensable to 100 percent based on organic 
impairment of hearing acuity, as measured by controlled 
speech discrimination tests in conjunction with the average 
hearing threshold, and as measured by puretone audiometric 
tests in the frequencies 1000, 2000, 3000, and 4000 cycles 
per second, or hertz (Hz).  

The rating criteria for hearing loss establish 11 auditory 
acuity levels designated from Level I for essentially normal 
hearing acuity, through Level XI for profound deafness.  The 
rows in Table VI (38 C.F.R. § 4.85) represent nine categories 
of the percentage of discrimination based on the controlled 
speech discrimination test.  The columns in Table VI 
represent nine categories of decibel loss based on the pure 
tone audiometry test.

The numeric designation of impaired hearing (Levels I through 
XI) is determined for each ear by intersecting the row 
appropriate for the percentage of discrimination and the 
column appropriate to the puretone decibel loss.

The percentage disability evaluation is found from Table VII 
(38 C.F.R. § 4.85) by intersecting the row appropriate for 
the numeric designation for the ear having the better hearing 
acuity and the column appropriate to the numeric designation 
level for the ear having the poorer hearing acuity.  For 
example, if the better ear has a numeric designation Level of 
"V" and the poorer ear has a numeric designation Level of 
"VII," the percentage evaluation is 30 percent.  38 C.F.R. 
§§ 4.85(b), 4.87.

In addition, under 38 C.F.R. § 4.86(a), when the puretone 
threshold at each of the four specified frequencies, 1000, 
2000, 3000, and 4000 Hz, is 55 decibels or more, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  Each ear will be 
evaluated separately.

Under 38 C.F.R. § 4.86(b), when the pure tone threshold is 30 
decibels or less at 1000 Hz, and 70 decibels or more at 2000 
Hz, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results is the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.

With regard to the Veteran's low back claim, the Board notes 
that the Rating Schedule and diagnostic codes regarding 
diseases and injuries of the spine were amended effective 
September 26, 2003, prior to the filing of the Veteran's 
request for an increased rating.  The present appeal is 
therefore governed by the current General Rating Formula for 
Diseases and Injuries of the Spine.  

For the pertinent Diagnostic Codes (DCs) 5235 to 5243 (unless 
DC 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome based on incapacitating 
episode), a 100 percent rating is warranted when there is 
unfavorable ankylosis of the entire spine.  A 50 percent 
rating is warranted when there is unfavorable ankylosis of 
the entire thoracolumbar spine.  A 40 percent rating is 
warranted when there is unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  A 30 percent rating is warranted 
when there is forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine. 

A 20 percent rating is warranted when there is forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees; or, combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, combined range of 
motion of the cervical spine not greater than 170 degrees; 
or, muscle spasm or guarding severe enough to result in 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  Finally, a 10 
percent rating is warranted when there is forward flexion of 
the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; or, forward flexion of the cervical 
spine greater than 30 degrees but not greater than 40 
degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or 
vertebral body fracture with loss of 50 percent or more of 
the height. 


The new rating criteria also include the following 
provisions:

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation 
purposes, normal forward flexion of the cervical spine is 
zero to 45 degrees, extension is zero to 45 degrees, left 
and right lateral flexion are zero to 45 degrees, and left 
and right lateral rotation are zero to 80 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal combined 
range of motion of the cervical spine is 340 degrees and 
of the thoracolumbar spine is 240 degrees.  The normal 
ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.

Note (5): For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical 
spine, the entire thoracolumbar spine, or the entire spine 
is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty 
walking because of a limited line of vision; restricted 
opening of the mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal symptoms due 
to pressure of the costal margin on the abdomen; dyspnea 
or dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment in neutral 
position (zero degrees) always represents favorable 
ankylosis.

Pursuant to Diagnostic Code 5243 (regarding intervertebral 
disc syndrome (IVDS)), a 60 percent disability rating is 
warranted when there are incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  A 40 percent rating is warranted when there are 
incapacitating episodes having a total duration of at least 
four weeks, but less than six weeks during the past 12 
months.  A 20 percent rating is warranted when there are 
incapacitating episodes having a total duration of at least 
two weeks, but less than four weeks during the past 12 
months. 

A 10 percent rating is warranted when there are 
incapacitating episodes having a total duration of at least 
one week, but less than two weeks during the past 12 months.  
An incapacitating episode is defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
required bed rest prescribed by a physician and treatment by 
a physician.  An evaluation can be had either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining separate evaluations of the chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities under 38 C.F.R. § 
4.25, whichever method results in the higher evaluation.

It should also be noted that, when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range-
of-motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.


B.  Facts and Analysis

1.  Hearing Loss

Service connection for bilateral hearing loss was granted in 
a February 1972 rating decision.  The Veteran was initially 
awarded a 20 percent disability rating effective September 
24, 1971, the date the claim for service connection was 
received.  

The Veteran filed a claim for an increased rating in 
September 2001, and the disability rating was increased to 30 
percent, effective from September 4, 2001, in a December 2002 
rating decision.  Most recently, he filed a claim for an 
increased rating in February 2005.  The June 2005 rating 
decision that denied an increased rating is the subject of 
this appeal.  

In the present case, an April 2005 VA examination revealed 
the following puretone thresholds, in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
45
70
70
60
65
LEFT
35
65
60
60
65

On the basis of the findings shown above, the Veteran's 
puretone averages for the right and left ear were 66 and 63 
decibels, respectively.  Speech discrimination was 92 percent 
for the right ear, and 96 percent for the left ear.  Both 
ears fell into the exceptional pattern in 38 C.F.R. 
§ 4.86(a).  Application of Table VI results in an assignment 
of Roman Numeral II for both ears, while application of Table 
VIA results in assignment of Roman Numeral V for both ears.  
Thus, Table VIA will be used in determining disability 
rating, as its application results in the higher Roman 
Numeral.  Subsequent application of Table VII results in a 20 
percent evaluation under 38 C.F.R. § 4.85.  Accordingly, the 
results of that examination do not warrant entitlement to an 
increased rating. 

At a December 2007 VA examination, the audiologist reviewed 
previous examination reports from September 2002 and April 
2005, which the Veteran confirmed were correct.  In essence, 
his history was of noise exposure during a tour in Vietnam in 
a mortar unit, followed by 37 years working for an airline, 
the first 15 to 20 years involving work around jet engine 
noise.  He had been followed by the VA clinic since 2002, 
with the most recent hearing aid fitting in 2007.  The 
December 2007 examiner noted that Veteran's report that he 
had been diagnosed with vertigo in 2001, which had resulted 
in his retirement from his job.  There was a history of 
occasional tinnitus.  Neither vertigo nor tinnitus is service 
connected. Clinical evaluation revealed the following 
puretone thresholds, in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
70
70
75
70
70
LEFT
50
70
70
70
75

On the basis of the findings shown above, the Veteran's 
puretone averages for the right and left ear were 71 for both 
ears.  Speech discrimination was 96 percent for the right 
ear, and 92 percent for the left ear.  Both ears fell into 
the exceptional pattern in 38 C.F.R. § 4.86(a).  Application 
of Table VI results in an assignment of Roman Numeral II for 
both ears, while application of Table VIA results in 
assignment of Roman Numeral VI for both ears.  Thus, Table 
VIA will be used in determining disability rating, as its 
application results in the higher Roman Numeral.  Subsequent 
application of Table VII results in a 30 percent evaluation 
under 38 C.F.R. § 4.85.  Again, the results of that 
examination do not warrant entitlement to an increased 
rating.

Finally, the Veteran submitted January 2008 audiology 
examination results from Miracle-Ear.  That test revealed the 
following puretone thresholds, in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
70
75
80
N/A
75
LEFT
60
75
80
N/A
75

Unfortunately, the test results do not include the decibel 
threshold for the 3000 Hertz level, which is necessary to 
calculate puretone averages.  Speech discrimination was 88 
percent for the right ear, and 76 percent for the left ear, 
although it is unclear whether the test utilized the Maryland 
CNC as required by the regulation.  See 38 C.F.R. § 4.85(a).  
Thus, this test cannot be used to determine whether an 
increased evaluation is warranted under the regulations.  

From the above audiological findings, a schedular increase 
for hearing loss disability is not warranted.  The Court of 
Appeals for Veterans Claims has held that audiologists' 
reports as to the effects of hearing loss on occupational 
functioning and daily activities can support consideration of 
an extraschedular evaluation.  See Martinak v. Nicholson, 21 
Vet. App. 447 (2007).  In this case, however, the 2007 
examination report noted that the Veteran had retired due to 
a non-service-connected disorder, and the Board finds that 
referral for extraschedular evaluation is not indicated by 
the evidence.  

In sum, the preponderance of the evidence does not support a 
grant of an increased evaluation for bilateral hearing loss.  
Where the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule is not applicable, and the 
claim must be denied.   

2.  Low Back Pain

Next, the Veteran contends that he is entitled to a rating in 
excess of 20 percent for his service-connected low back 
disability.  Service connection for low back pain was granted 
in a January 1973 rating decision.  A 10 percent disability 
evaluation was assigned under 38 C.F.R. § 4.71a, Diagnostic 
Code 5295, in effect from July 28, 1972, the date the claim 
for service connection was received.  

Then, a December 2002 rating decision awarded an increased 
evaluation of 20 percent effective September 4, 2001, after 
the Veteran filed a request for an increased rating.  

The Veteran filed another request for an increased rating in 
February 2005, and the June 2005 rating decision that denied 
an increase is the subject of this appeal.  As previously 
mentioned, the diagnostic codes pertaining to diseases and 
injuries of the spine have been amended since the initial 
January 1973 rating decision.  Thus, his disability was rated 
under DC 5237 in the June 2005 rating decision.  

The Board will first review the medical evidence for the 
rating period on appeal.

As previously mentioned, the Veteran was afforded a VA 
examination in April 2005.  He reported daily pain at a level 
of 7 out of 10 across the lower lumbar area.  He also stated 
he had numbness and tingling down the right leg.  He reported 
flare-ups of pain at a level of 9 to 10 out of 10, after 
activities such as gardening, doing repetitive bending, or 
prolonged sitting.  Once or twice a year, the pain was so bad 
that he had to stay in bed for 2 or 3 days, but not on a 
physician's recommendation.  The Veteran said he used heat 
and ice for pain, but did not take medication because he did 
not like to take pills.  His gait was normal.  He had slight 
paravertebral tenderness to palpation.  Forward flexion was 
100 degrees, extension was 15 degrees with pain, and right 
and left lateral rotation was 35 degrees with pain.  Right 
and left lateral bending was at 20 degrees with pain.  With 
repetitive movement and flare-ups, forward flexion was 60 
degrees.  X-rays were reviewed, and revealed lumbarization of 
S1 (where S1 does not fuse with the other sacral vertebrae), 
but an otherwise normal spine.  The examiner assessed 
lumbosacral disc disease.  

In January 2006, the Veteran sought treatment for chronic 
back pain at the Palo Alto VA Medical Center (VAMC).  The 
doctor referred him for pool therapy for the pain, and 
indicated that the Veteran had successfully participated in 
pool therapy for back pain in the past.  By March 2006, the 
Veteran had demonstrated competency in his pool exercise 
routine, and he was thus discharged from formal therapy and 
advised to use the pool as needed for pain.  VAMC records 
continue to show complaints of low back pain, but do not 
describe treatment for the condition. 

In October 2008, the Veteran was seen for an initial 
assessment for physical therapy for low back pain at the 
VAMC.  The Veteran stated that his pain was constant, but 
worse with any position change such as sitting or standing.  
Pain also radiated down his right leg.  He stated that 
physical and aquatic therapy had helped his pain 
significantly in the past.  Currently, he was taking 
ibuprofen for pain, but not consistently.  He was limited in 
daily activities such as bending and twisting.  Range of 
motion testing showed that flexion was limited by the stomach 
by 25 percent, the Veteran rested in full extension, and 
rotation was bilaterally painful but within full limits.  The 
therapist assessed decreased lumbar spine range of motion and 
strength, and recommended therapy 2 to 3 times a week, to 
focus on lumbar flexibility and dynamic lumbar stabilization.  

Based on the foregoing, the Board finds that the evidence of 
record fails to support an evaluation in excess of 20 
percent.  

The Veteran was assigned a rating under Diagnostic Code 5237, 
which addresses lumbosacral strain.  Thus, the General Rating 
Formula for Diseases and Injuries of the Spine will be 
considered first.    

First, with regard to the 30 percent rating category under 
the General Rating Formula for Diseases and Injuries of the 
Spine for DCs 5235 to 5243, there is no evidence of 
limitation of motion of the cervical spine.

Next, the range-of-motion tests conducted at the April 2005 
VA examination, described above, do not meet the criteria for 
the rating category of 40 percent for DCs 5235 to 5243.  The 
tests showed forward flexion to 100 degrees and combined 
range of motion greater than 120 degrees.  Further, the more 
recent range of motion testing conducted during the October 
2008 physical therapy assessment does not reflect range of 
motion limitation in excess of the criteria for the 20 
percent rating category.  Flexion was limited by 25 percent, 
while the Veteran had full range of motion on extension and 
rotation.  While there are no specific measurements provided, 
a 25 percent limitation of flexion would not result in a 
measurement less than 60 degrees, which is a criterion for 
the 20 percent rating category.  Based on the foregoing, the 
preponderance of the evidence is against finding that the 
Veteran's condition more nearly reflects the criteria for the 
next higher 30 and 40 percent rating categories.  Therefore, 
the 20 percent rating is the appropriate evaluation.  
38 C.F.R. § 4.7.  

Next, the Board has considered whether a rating in excess of 
20 percent is warranted under Diagnostic Code 5243 based on 
incapacitating episodes.  As previously mentioned, DC 5243 
deals with Intervertebral Disc Syndrome, which can include 
degenerative disc disease and sciatica, among other 
disorders.  However, in order to meet the criteria for a 
compensable rating under this diagnostic code, the veteran 
must show that a physician ordered bed rest to treat the 
disorder.  In this case, the Veteran reported at the April 
2005 VA examination that he would stay in bed once or twice a 
year because of his back pain, but stated that bed rest was 
not prescribed by a physician.  There is no other indication 
that the Veteran was prescribed bed rest.  Therefore, he does 
not meet the criteria for a higher rating under DC 5243.  

The Board must also consider whether the competent evidence 
establishes any additional functional limitation due to 
factors such as pain, weakness, incoordination, or 
fatigability such that the Veteran's disability picture is 
more nearly approximated by the next higher rating category.  
See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. 
App. 202, 206-07 (1995).  
   
At the April 2005 VA examination, the Veteran reported flare-
ups of pain at a level of 9 to 10 out of 10 after activities 
such as gardening, doing repetitive bending, or prolonged 
sitting.  While the report does not indicate the frequency of 
these flare-ups, the Veteran stated he stayed in bed for 1 or 
2 days once or twice a year because of pain.  During range-
of-motion tests, extension was slightly limited, but flexion 
and rotation were within full limits, with limitation to 60 
degrees of flexion on repeated testing.  Thus, the overall 
evidence fails to show that the Veteran had pain which 
resulted in additional functional limitation such as to 
enable a finding that the Veteran's disability picture most 
nearly approximates the next-higher 30 percent evaluation 
under the General Rating Formula for Diseases and Injuries of 
the Spine.   
  
The Board has also considered whether any alternate 
diagnostic codes might serve as a basis for an increased 
rating.  X-rays reviewed at the April 2005 VA examination 
revealed lumbarization of S1, but an otherwise normal spine.  
However, range-of-motion testing already allows for a 
compensable evaluation under the General Rating Formula for 
Diseases and Injuries of the Spine.  Moreover, even if the X-
ray can be interpreted as showing degenerative changes, only 
one major joint group is involved.  Thus, DC 5003 is not for 
application here.  There are no other applicable diagnostic 
codes available for consideration.  

The Board has also contemplated whether any separate 
evaluations are applicable here.  In this regard, while the 
Veteran complained of pain radiating into his right leg 
during the April 2005 VA examination and October 2008 
physical therapy assessment, there have been no findings of 
radiculopathy.  Also, there is no objective evidence of any 
radiculopathies, neurological deficits, or neuralgias related 
to the Veteran's lumbosacral strain.  Thus, an additional 
separate rating is not warranted here.  

In conclusion, the weight of the evidence is against the 
grant of an evaluation in excess of 20 percent for the 
Veteran's lumbosacral strain.  Where the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
is not applicable, and the claim must be denied.   

Finally, the overall evidence does not reflect that the 
disability at issue has caused marked interference with 
employment (the Veteran is retired) or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
The Court has held that, "if the criteria reasonably 
describe the claimant's disability level and symptomatology, 
then the claimant's disability picture is contemplated by the 
rating schedule, the assigned schedular evaluation is, 
therefore, adequate, and no referral is required."  Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).  Hence, remand for 
referral to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for assignment of an 
extra-schedular evaluation under 38 C.F.R. § 3.321 is not 
warranted.  



ORDER

Entitlement to an evaluation in excess of 30 percent for 
bilateral hearing loss is denied.

Entitlement to an evaluation in excess of 20 percent for low 
back pain is denied.



___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


